Title: To James Madison from George W. Erving, 1 September 1802
From: Erving, George W.
To: Madison, James


Private — No 10
Dear Sir
London Septr 1st. 1802
The return of Mr Lewis to Washington affords me an opportunity of acknowledging the rect of your private & friendly letter (May 3d) upon the subject of the assessorship to the board of commissioners; It is unnecessary I hope for me to assure you that I feel on all occasions the most perfect disposition to acquiesce in, & chearfully conform to, the Opinions & wishes of the President & of yourself: On this particular occasion I find additional reasons to be satisfied with the arrangement made, in the nature of the Office in question the duties of which merely clerical are but little adapted to my taste, perhaps less to my habits; its dependance upon the board, & in the probability of the frequent dissatisfactions & misunderstandings which might thence naturally arise, (if not studiously occasioned by the individuals of that body) to the great delay & perhaps material prejudice of the public business.
The board have hitherto proceeded in their decisions with a great deal of spirit, all which however has been infused into them by Mr Pinkney: The omission in the convention of a stipulation for interest upon the instalments payable on awards, seems to have been rectified, & a rule for allowing it Established by the award in the case of the Pigou-Lewis, the only one yet completed; But another oversight in our negotiator hath created a difficulty at the Board which for the present has prevented the completion of any further decrees; it is the question whether interest shall be allowed for the time during which the functions of the Board were suspended: To enable the British Commissioners to digest this point the Board has adjourned to the 12th Inst.
Mr King has gone for a tour on the continent; he proposes to return in a few Months, to wind up his negotiations here, & to return about this time 12 mos to the U. S.—there to be held up as the federal candidate for the Presidency! Previous to his departure he gave me no intimation as to the person whom he meant to charge with the affairs of the U. S, I have since accidentally heard that Mr Gore is his locum tenens; but I presume that it is not so. It has appeared to me a duty in my situation here to commit a violence on my feelings sufficient to enable me to preserve a decent & respectful intercourse with Mr King; as I have rarely seen him however but on business have had no opportunities of becoming intimate with his private character, as a public man I have had repeated cause both personal & official to be disgusted with him; there is no sincerity no loyalty in that character: My letter goes by a hand so perfectly safe that I am tempted to give a loose to my pen in treating of this candidate for the presidency, in the confidence that you will indulge me in the free expression of my opinions: If however I err in this, you will at least attribute the defect of my judgement to the excess of my zeal; I submit no sentiment to you but with the utmost deference, yet am irresistably impelled to say more than may be prudent; I am sure that my motives will not be impeached; I have no personal view no wish unconnected with the support of genuine republican principles & the success of Mr Jeffersons administration. The general principle of Mr Kings ministry here seems that of accommodation to the British govermt, every thing he does is precisely in the form most agreeable to them, nor will he consent to give them any trouble unless by particular instruction, or to carry some point favorable to his own popularity: When the peace was concluded between this country & France I foresaw that great numbers of our sailors detained on board Men of war woud of course be discharged, that they woud spend their Wages as sailors usually do, & fall a burthen upon the U. S. or become Vagabonds in this metropolis, & therefore thought it proper to make an application to the admiralty with a view of procuring passages & maintenance for them to their several homes; considering that it woud be highly reasonable to ask this aid in favor of such men as they might acknowledge to be Americans & whom they had compelled into their service: as a negotiation however with the Admiralty promised to be dilatory I requested Mr King to assist me by an application thro’ an higher department of the government, this he declined; I was of course left to make my own way, & according to the method of doing business here the negotiation is in train; when it comes to a point I shall forward the Official details, I mention this circumstance at present as one instance calculated to shew the apathy of Mr King as to the public interest; the object surely was sufficiently great to engage his attention; but no popularity was to be gained by it, & the application was to harrass & embarrass this government. Few situations afford more opportunities of cultivating popularity than this of Mr Kings; he sees all who arrive from every part of the Union, he selects for his particular attentions those who may have it in their power to do him the most service on their return, he calculates his conversation & his communication to the temper, the opinions or the situation of Each individual; he maintains a perpetual Correspondence with influential men at home, & he acquires credit & reputation as a statemans [sic] from the wise dispositions of the government; & by maintaining the most perfect personal understanding with the ministry here, he secures all the English interest directed by their Agents in the United States. Mr King has therefore become the most likely man for a federal candidate, I do not know whether there is any thing openly said upon this subject in the U. S. but from what I have heard here there can be no doubt but that Mr King has entered fully into the views of the federal party in their intended opposition to Mr. Jefferson on the next Election, & that he is their candidate. I trust that there is nothing to be apprehended from any opposition, and if the republicans do not neglect their own interests, & lose ground by too much confidence in their strength, or too much generosity towards the adverse party, the victory may be so signal as to discourage any future attempts. It is now very manifest that federal rancour is not to be soothed by moderation, that measures of conciliation or concession on the part of a republican administration cannot mitigate the inveteracy of a spirit hostile to every republican principle; a confidence in the generosity gratitude or public spirit of federalists will be certainly abused, & the influence which they acquire or preserve thro’ your liberality, they will not fail to Employ in hostilities against you. Mr King has obtained it appears considerable reputation from the negotiation of the late convention; such as it is, I have the best opinions here to confirm my own that by a proper Exertion on his part it might have been settled long ago, & I presume he woud have been in negotiation upon the subject at this moment but for the explicit directions which he received from you contained in the dispatches which I had the honor to take from you; thus he has positively no merit in this affair, & the discredit of having overlooked or neglected one or two important points. Previous to Mr Kings final departure from this country he will exert himself to secure an interest in the state of Maryland by obtaining a favorable conclusion to that hitherto woefully neglected business respecting the Bank stock; woud it not be well if this & every thing else which may probably add to his popularity or credit might lay over for his successor? Mr Pinkney I find is a decided enemy to Mr King, & disapproves of his ministerial conduct here; he has told me that he considered him Extremely unfit for his situation, & that he will always be a most determined opponent to his political views: I beleive that you do not personally know this gentleman, & as he may probably one day make himself of very considerable political importance, it may not be improper to say something of him also. That he is a man of unquestionable abilities I presume you may have found from his official communications; he is certainly the very soul of the board of commissioners, nothing woud be done without him in fact he may be said almost to do all the business himself; feeling that the time of his activity & usefulness was wasting here, he has exerted himself most strenuously & with great effect to push forward the decisions of the board, & to bring to a conclusion this business over which his colleagues woud be content to sleep for years: As our object is the same, in the prosecution of his views my assistance is necessary, & I have given him continual proofs of my disposition to second his zeal & exertions, we have therefore as far as relates to this always preserved the best understanding: In politics he has the appearance of candor, but at the same time some fixed opinions, with a temper so uncontroulable as to afford little hope of his ever being a supporter of the present administration, tho the violence & depravity of the opposition will be very likely to neutralize him; In conversation his language is correct & even Elegant, his conceptions remarkably quick, but he has the fault of forming his Opinions too suddenly, & does not give his judgement time to mature propositions; this gives him the air of inconstancy; he appears to have an high sense of honor & a determined spirit, perhaps not a good temper: I have been told that he is extremely indolent, but that report does not agree with any observation which I have made, or with the impression which one must receive from his conversation.
As to the general state of things here, every day seems to add something to the degradation of this country, & the supremacy of Buonoparte; they are waiting with the utmost anxiety for some commercial advantages which they vainly expect to derive from an Arrangement with the french government; in the mean time their funds continue low, perhaps 18 out of 25 Millions of their last loan is mortgaged to the Bank; they seem hitherto not to have realized any great advantages from the peace, or to have any ⟨v⟩ery promising prospects as to the future. The late general Elections wherever the popular Voice has had an opportunity of declaring itself have been in favor of Opposition; I do not say in favor of liberty, for that is out of the question here, if there ever was any disposition that way Buonoparte has entirely destroyed it; their constitution as they call it will therefore be coeval with their public credit which will not die a sudden death: Ireland is yet dissatisfied; subdued perhaps, but not conciliated.
Mr Lewis whose delay here has been occasioned by the difficulties which he has met with in Establishing his claim before the Board of commissioners, returns now to the Seat of government as a matter of duty, having been refused an Exequatur upon his commission as consul to Calcutta. He is a man of very good sense, full of spirit & activity, of a very firm & Energetic character, & a sound republican: He will be able to give you some interesting details respecting our proceedings here, that is if you encourage him in such conversation; otherwise his apprehensions that it may not be acceptable will prevent his offering you even his information. Mr Lewis may probably solicit another consular appointment, & from the manner in which the President bestowed the last upon him, I presume he will succeed: since he & myself were at Washington together I have known him still more intimately, & am well convinced of his firm attachment to government, & that any trust may be safely reposed in him: But the navy department is that in which he woud be most Serviceable, his particular information in every branch of which added to his other qualities woud there make him really a valuable acquisition, he is fit Either for the command of a frigate or the direction of a navy yard. Beleive me Dear Sir with perfect respect & attachment always most sincerely yours
George W Erving

PS I have forwarded my Accts up to 30th June to your department, will you be so good as to instruct me whether in future they shoud be sent to the Treasury & by what vouchers they shoud be accompanied.
GWE
 
Septr. 3d.
Dear Sir
The principal subject of the foregoing letter leads me to add the mention of a conversation which took place between Mr Pinkney & myself last Evening, at which Mr Lewis (who went with me to take leave of Mr P having received considerable attention from him in his claim before the Board) happened to be present: It commenced by my enquiring whether what I heard was true as to Mr Gore’s having been left chargé d’affaires by Mr King, he assured me that it was so; I expressed my surprize at the thing itself, & at Mr King’s making no communication on this subject to me, & from thence took occasion to make some remarks upon his general conduct as Minister; this induced Mr Pinkney without any reserve to express his opinion against Mr Kings conduct, & against the conduct & policy of the administration in continuing him in Office; he said that the federalists attributed this to a fear of Mr King, that it was a weakness from which Mr K’s party derived strength, that he had not only been kept in Office but complimented & flattered by the administration, & that they were Even now charging him with commissions from the Execution of which he woud derive credit & popularity; I asked whether he thought Mr K. woud be able to settle the business respectg Maryland Bank stock; he answered “if he does negotiate successfully upon that subject he certainly will be president, I will insure him.” That he had known a long time since of Mr Kings plan, that when Mr Jefferson came to the chair Mr King laid himself out to court the administration, but that latterly his conduct was extremely altered, & that he talked in a very independant manner (eve[r]y person who has been lately in the habit of seeing Mr King must have made this observation). Without being more minute (& I fear you are long since fatigued) such was the Stile of his conversation; which I have repeated principally because his opinions support some of the suggestions which I have ventured to make. I wish that I may not have risqued something of your good opinion by writing with so little reserve, I make a great demand upon your candor, but I trust that you will attribute this to the motives which really & which only influence me a perfect devotion to Mr Jeffersons principles & administration. With true respect Dear Sir Your Very faithl & obt St
George W Erving
PS.
It will not impeach Mr Pinkneys integrity or the force of his opinions, to surmize, that his wish may probably be that government shoud intrust the negotiation respecting the Maryland Bank Stock to himself; I suspect this is so; the popularity which he might in this way acquire in his own state woud be very important to him, & perhaps less dangerous to the general interest.
 

   
   RC (MHi: Erving Papers).



   
   Letter not found.



   
   On the question of allowing interest on claims, see Moore, International Adjudications, 4:109–20.



   
   Erving might have been referring to his own experience when he first met JM at Montpelier in 1800 (Monroe to JM, 6 Nov. 1800, and JM to Monroe, 10 Nov. 1800 [two letters], PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:431, 432 n. 3, 434, 435).



   
   Erving here interlined: “want of confidence in themselves (the administration).”


